Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered December 22, 1998, convicting defendant, after a jury trial, of aggravated criminal contempt, and sentencing him to a term of 2 to 6 years, unanimously affirmed.
Defendant was not deprived of a fair trial by limited background testimony concerning the ongoing acrimonious relationship between defendant and the complainant. Only a *53portion of this testimony constituted uncharged crimes evidence, and such evidence was admissible to complete the narrative and explain the conduct of the parties in light of their relationship (see, People v Till, 87 NY2d 835, 837; People v Dugger, 236 AD2d 483, lv denied 89 NY2d 1034; People v Steinberg, 170 AD2d 50, 73, affd 79 NY2d 673). The court prevented any undue prejudice by striking certain portions of this testimony, and it properly exercised its discretion in denying defendant’s mistrial motion. Concur — Tom, J. P., Ellerin, Wallach, Rubin and Saxe, JJ.